Title: To James Madison from Robert S. Bickley, 8 May 1810
From: Bickley, Robert S.
To: Madison, James


Sir
Union Hotel, Geo: Town 8th May 1810
It has been represented to me by my friend Doctr. Seybert & other Gentn. Members of Congress, that it was understood the Hotel could be purchased for about ten thousand Dollars, in consequence of which the sum appropriated was only twenty thousand Drs.
The bill Authorises the President to buy or build an house for public Offices, I believe it cannot be denied that it was the general wish of the friends of the bill that the President should purchase the Hotel and Altho’ it cost me in the present state thirty six thousand Dollars independent of the lots attached to it, I am disposed to meet the general Wish of the Gentn. & the inhabitants of the City of Washington, and will therefore Accept the Sum of ten thousand Dollars for the building & the lots attached to it. A clear and indisputable title will be given.
If this sum meets your approbation I pray you to inform me as I am detained in the City only on this Accot. I am with great respect—Yr obedt Servt.
Robt. S. Bickley
